Citation Nr: 0706828	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-31 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
fifth metacarpal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1978 to July 1981, from June 1982 to June 1985, and from 
December 1985 to July 1992.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO).  In his November 
2003 notice of disagreement, the veteran also disagreed with 
the denial of service connection for a left shoulder 
disability (in a July 2003 rating decision).  In his August 
2004 Form 9, he limited his appeal to the right little 
finger, and also requested a Travel Board hearing.  He failed 
to report to such hearing, scheduled in August 2005.


FINDINGS OF FACT

1.  The veteran's right fifth metacarpal fracture has not 
resulted in amputation of the finger or extremely unfavorable 
ankylosis of the finger warranting rating as amputation or 
warranting evaluation for limitation of other digits or 
interference with overall function of the hand.

2.  Factors warranting extra-schedular consideration are not 
shown.


CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's 
residuals of a right fifth metacarpal fracture.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (Codes) 5227, 5230, 5156 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159. 
3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Letters from the RO in August 2002 and April 2004 advised the 
veteran of the information necessary to substantiate his 
claim and of his and VA's responsibilities in claims 
development, as well as to submit everything in his 
possession pertinent to the claim.  An April 2004 statement 
of the case (SOC) advised the veteran of the criteria for 
rating the little finger, of what the evidence showed, and of 
the basis for the denial of the claim.  A September 2004 
supplemental SOC readjudicated the matter after the veteran 
had opportunity to respond.  He is not prejudiced by any 
notice deficiency, including in timing, that might have 
occurred earlier in the process.

The veteran's service medical records as well as VA records 
have been secured.  The RO arranged for a VA examination.  He 
has not identified any pertinent evidence that is 
outstanding.  VA's duty to assist is met.  
Factual Background, Legal Criteria and Analysis

The veteran's service medical records show he sustained a 
fracture of the neck of the fifth metacarpal in August 1990.  
The fracture was reduced and splinted.  Follow-up showed no 
associated functional limitations.  

Service connection for a right fifth metacarpal fracture, 
rated noncompensable and effective in July 1992, was awarded 
by rating decision in February 1993.  In August 2002 
correspondence, the veteran sought a compensable rating.  He 
stated that his hands hurt badly and he was unable to perform 
any mechanical tasks.

VA treatment records do not reflect any treatment for the 
right little finger.  

On March 2003 VA compensation and pension examination the 
veteran complained of right hand pain when he used wrenches.  
On physical examination he could make a complete fist.  There 
was tenderness in the fifth metacarpal.  There was full range 
of motion of hand joints.  X-rays showed an old healed 
fracture deformity of the right fifth metacarpal, distally.

On August 2003 VA examination, the veteran complained of 
intermittent episodes of paresthesias/numbness of the right 
hand after repetitive tasks, and throbbing right hand pain in 
cold or humid weather.  He denied weakness, fatigability, 
lack of endurance, instability, and incoordination in his 
overall daily activities including repetitive and normal 
tasks.  Physical examination revealed subjective tenderness 
on palpation to the distal aspect of the fifth metacarpal 
bone on the right side.  There was no range of motion 
limitation.  The right hand was neurovascularly intact and 
the veteran had full motor strength and coordination of the 
hand and digits.  The examiner noted that the veteran's 
complaints of numbness were secondary to a carpal tunnel 
syndrome and not his right metacarpal fracture.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Residuals of a little finger fracture are rated based on 
limitation of motion or ankylosis in the finger, and 
favorable or unfavorable ankylosis of the finger or any 
limitation of motion of the finger is to be rated 
noncompensable.  Codes 5227, 5230.  A compensable rating for 
little finger disability requires amputation.  See Code 5156.  
With ankylosis, it must also be considered whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or for interference with overall 
function of the hand.  See Note following Code 5227.  
Extremely unfavorable ankylosis (as described in note (3)(i) 
preceding Code 5216) may be rated as amputation.  38 C.F.R. 
§ 4.71a.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

As outlined above, the governing criteria provide for a 
compensable rating for little finger disability only where 
there is amputation of the finger or equivalent impairment 
(e.g. extremely unfavorable ankylosis as in the note cited 
above).  Here, the little finger is intact, and has full 
motion.  Consequently, the requirements for a compensable 
rating are not met.  There are situations where application 
of 38 C.F.R. §§ 4.40 and 4.45 is warranted in order to 
compensate a veteran for functional loss due to pain, 
weakened movement, excess fatigability, incoordination or 
pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As 0 percent is the maximum rating under Codes 5227 
and 5230, this precludes a higher rating pursuant to 
38 C.F.R. §§ 4.40 and 4.45 (if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether a higher rating is assignable 
under 38 C.F.R. §§ 4.40 and 4.45).  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, the 
veteran has not alleged, nor does the evidence of record 
reflect or suggest, that there are factors warranting an 
extraschedular rating, such as marked interference with 
employability or frequent hospitalizations due to the right 
fifth metacarpal disability (notably, the veteran is 
reportedly unemployed due to joint pains of ankles and 
knees).  38 C.F.R. § 3.321.  Consequently, referral for 
extraschedular consideration is not warranted.

The preponderance of the evidence is against this claim.  
Hence, it must be denied.


ORDER

A compensable rating for residuals of a right fifth 
metacarpal fracture is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


